BLUE, Judge.
Samuel Lee Griffin appeals new orders of community control imposed after he violated community control. Griffin argues that he should have been given credit for the time he served before revocation. We agree and reverse. On remand, the trial court shall award credit on count I for the community control time that Griffin served prior to the revocation. See State v. Summers, 642 So.2d 742 (Fla.1994). This credit, however, does not apply to the orders of community control for counts II and III.
Reversed and remanded to award credit for time served on count I.
THREADGILL, A.C.J., and QUINCE, J., concur.